R. B. Burns, J.
The defendant appeals the trial court’s denial of his motion to vacate his sentence and set aside his plea of guilty to the added count of manslaughter. MCLA 750.321; MSA 28.553. We affirm.
The court advised and informed the defendant of his rights, as provided by GCR 1963, 785.7.
While the court was taking the defendant’s plea, the record indicates the following questions and answers:
’’The Court: Why are you pleading guilty to killing Constance Richards * * * ?
*331"Defendant: Because I did it.
"The Court: Well, did you do it?
"Defendant: I did. I blacked out, and I stabbed the girl.”
Later the record indicates the following:
"Defendant: I remember stabbing two people, Ricky Richards and stabbing the girl.”
The record actually shows the defendant stabbed four people, one man and three women. One woman died. The record also shows that at the time of the stabbing the defendant was the only person in possession of a knife.
The judge ascertained a sufficient factual basis to accept the defendant’s plea of guilty.
Affirmed.
M. J. Kelly, J., concurred.